UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1289


In Re: JAMES ERIC JONES,

                    Petitioner.




                           On Petition for Writ of Mandamus.
                     (4:06-cr-01238-TLW-1; 4:16-cv-01447-TLW)


Submitted: June 20, 2017                                          Decided: June 27, 2017


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Eric Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Eric Jones petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. The present record does not reveal

undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition. We also deny Jones’ motion for bail without

prejudice. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2